 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                       Case No. 1:19-cv-00567-BAM (PC)

12                         Plaintiff,                         ORDER DENYING APPLICATION TO
                                                              PROCEED IN FORMA PAUPERIS WITHOUT
13           v.                                               PREJUDICE

14    GALAN, et al.,                                          (ECF No. 2)

15                         Defendants.                        ORDER REQUIRING PLAINTIFF TO
                                                              SUBMIT A COMPLETE APPLICATION TO
16                                                            PROCEED IN FORMA PAUPERIS OR PAY
                                                              FILING FEE
17
                                                              FORTY-FIVE (45) DAY DEADLINE
18

19          Plaintiff Kareem J. Howell is a state prisoner proceeding pro se in a civil rights action

20   pursuant to 42 U.S.C. ' 1983. On May 2, 2019, Plaintiff filed an application to proceed in forma

21   pauperis. (ECF No. 2.) However, since Plaintiff only submitted the first page of the two-page

22   application form, Plaintiff’s application is incomplete.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s application to proceed in forma pauperis, (ECF No. 2), is denied without

25                prejudice;

26          2. Within forty-five (45) days from the date of service of this order, Plaintiff is directed

27                to submit a complete application to proceed in forma pauperis, or, in the alternative,

28                pay the $400.00 filing fee for this action;
                                                          1
 1        3. No extension of time will be granted without a showing of good cause;

 2        4. The Clerk’s office shall send Plaintiff an application to proceed in forma pauperis by a

 3              prisoner form; and

 4        5. If Plaintiff fails to either submit a complete application to proceed in forma pauperis or

 5              pay the $400.00 filing fee within the allotted time, the Court will recommend that this

 6              action be dismissed without prejudice.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     May 6, 2019                                /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
